Fourth Court of Appeals
                                       San Antonio, Texas
                                               July 22, 2015

                                           No. 04-15-00451-CV

                                   IN RE STATE FARM LLOYDS

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Jason Pulliam, Justice

       On July 20. 2015, relator State Farm Lloyds filed a petition for writ of mandamus and an
opposed motion for temporary relief. This court is of the opinion that a serious question
concerning the mandamus relief sought requires further consideration. See TEX. R. APP. P.
52.8(b). The respondent and the real parties in interest may file a response to the petition
for writ of mandamus in this court no later than August 13, 2015. Any such response must
conform to Texas Rule of Appellate Procedure 52.4.

       Relator’s request for temporary relief is GRANTED. The trial court’s order signed July
16, 2015 requiring relator to produce specified documents in response to plaintiffs’ requests for
production is temporarily stayed pending final resolution of the mandamus petition filed in this
court.

           It is so ORDERED on July 22, 2015.

                                                       PER CURIAM



           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause Nos. 2014-CVF-001162 D1, styled Raul Rodriguez and Noemi Rodriguez v.
State Farm Lloyds and Felipe Farias, and 2014-CVF-001048 D1, styled Alma Pena v. State Farm Lloyds and Becky
Lanier, pending in the 49th Judicial District Court, Webb County, Texas, the Honorable Jose A. Lopez presiding.